\OOO\IO\Ul-I>DJN>-*

NNNNNNNN)->-\»-\»_a»d)_n»--»-»-r-\
\lo\LA-l>wN>-‘Q\ooo\lc\ul-l>-L»JN>-*O

 

 

Case 2:17-cv-00627-RSL Document 28 Filed 09/26/18 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PUGET SOUNDKEEPER ALLIANCE, Case No'.: l7-627 RSL
Plaintiff,
VS- STIPULATION AND [‘PROPOS‘E‘D]

ORDER TO REVISE DEADLINE

ALASKAN COPPER WORKS, 11(7)(n) oF CONSENT DECREE

Defendant.

 

 

STIPULATION AND +PROPBSEB| ORDER

On May 30, 2018 this court entered a Consent Decree and Order (“Consent Decree”) by
and between Defendant Alaskan Copper Companies, Inc. d.b.a. Alaskan Copper Works
(“ACW”) and Plaintiff Puget Soundkeeper Alliance (“Soundkeeper”). Consistent with Consent
Decree Section II(7), ACW has been diligently working to install stonnwater treatment systems
for drainage areas discharging to outfalls at ACW’s facility in Seattle. Speciiically, all capital
purchases have been made, all equipment has been brought on to ACW’s property, construction
of the aboveground treatment system has been completed, and a majority of the electrical work is

nearly complete. However, installing lift stations and underground piping is behind schedule

sTIPULATIoN AND
oRDER To REVISE DEADLINE
UNDER sEcTIoNs 11(7)(1) AND 11(7)(n)

OF CONSENT DECREE - 2:17-cv-00627-RSL
_ 1 _

 

\OOO\]O\Ul-Id

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:17-cv-00627-RSL Document 28 Filed 09/26/18 Page 2 of 4

because of a delay in obtaining a side sewer permit from the City of Seattle’s (“City”)
Department of Construction and Inspections (“DCI”). During the initial permitting process,
ACW notified the City’s Development Services Office (“DSO”) that the work required under the
Consent Decree would necessarily take place within three easements owned by the City. For
DSO to approve the work and allow DCI to issue a side sewer permit, a review period and a
consent agreement for each easement was a necessary prerequisite DSO gave a three to six
month timeline to complete the review and approval process for the consent agreements DSO
and DCI indicated that trenching, and installing lift stations and the on-site conveyance system,
could not proceed until the side sewer permit was issued.

ln order to expedite the process, DSO and ACW negotiated a compromise where ACW
purchased two of the three easements from the City and DSO allowed DCI to issue the side
sewer permit prior to DSO finalizing the consent agreement for the third easement DCI issued
the side sewer permit on September 11, 2018. During the access delay, ACW diligently worked
to start construction on all other above ground components for the treatment system. ACW
believes it will need until November 12, 2018 to complete installing the entire stormwater
treatment system.

Soundkeeper agrees to the Court revising the deadlines in Consent Decree Sections
II(7)(f) and II(7)(n) from September 15, 2018 to November 12, 2018.

F or these reasons, Soundkeeper and ACW, by and through their undersigned attorneys,
stipulate to, and request the Court to enter, the following Order extending the deadline for the
stormwater treatment system identified in Sections II(7)(f) and II(7)(n) of the Consent Decree.

Based on ACW’s and Soundkeeper’s mutual stipulation, the Court hereby ORDERS that:

sriPULATIoN AND iPRePosEB}
oRDER To REvlsE DEADLINE
UNDER sEcTIoNs 11(7)(1) AND 11(7)(n)

OF CONSENT DECREE - 2117-cv-00627-RSL
_ 2 _

 

\OOO\]C\UI-PWN>-‘

NNNNNNNN)-»-l»-l»~r-a>_\»_-,_¢,_t,_.
\IC\'Jl-LL)JN*-‘O\OOC\]C\L}I-PLMN*-‘O

 

 

Case 2:17-cv-00627-RSL Document 28 Filed 09/26/18 Page 3 of 4

1. The deadlines in Sections II(7)(f) and II(7)(n) to the Consent Decree are hereby

extended to November 12, 2018.

@<.HM

DATED this Z€“ day of September, 2018.

Presented by.'

STIPULATION AND
ORDER TO REVISE DEADLINE

MSM

Honorable Robert S. Lasnik

MARTEN LAW, PLLC
s/ Je!fB. Kra;ll

J eff B. Kray, WSBA No. 22174

Sarah J. Wightman, WSBA No. 51526

1191 Second Avenue, Suite 2200

Seattle, WA 98101

Phone: 206-292-2600

Fax: 206-292-2601

Email: jkray@martenlaw.com
swightman@martenlaw.com

Attomeys for Defendant Alaska Copper Companies, Inc.

d.b.a. Alaska Copper Works

SMITH & LOWNEY

s/RichardA. Smith
Richard A. Smith
Katherine Brennan
2317 East John Street
Seattle, WA 98112
Phone: 206-860-2883
Email: richard 0 smithandlowne\ .corn
katherine chmithandlowne\ .com
Attomeys for Plaintiffs Puget Soundkeeper Alliance

UNDER sEcTIoNs 11(7)(1) AND II(7)(n)
01= coNsENT DECREE - 2;17-cv-00627_RSL

_3_

 

